Exhibit 10.2

AMENDED AND RESTATED PLEDGE AGREEMENT

This AMENDED AND RESTATED PLEDGE AGREEMENT dated as of February 1, 2013 (as
amended and modified, this “Pledge Agreement”) by those parties identified as
“Pledgors” on the signature pages hereto and such other parties as may become
Pledgors hereunder after the date hereof (the “Pledgors”) in favor of BANK OF
AMERICA, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”) for the Lenders (as hereinafter defined) under the Credit Agreement
described below amends and restates that certain Existing Pledge Agreement (as
defined below).

RECITALS

A. The Lenders have made loans and extensions of credit to Speedway Motorsports,
Inc., a Delaware corporation (“Speedway Motorsports”), and Speedway Funding,
LLC, a Delaware limited liability company (“Speedway Funding” — hereinafter
Speedway Motorsports and Speedway Funding may be referred to collectively as the
“Borrowers”), upon the terms and conditions provided in that Amended and
Restated Credit Agreement dated as January 28, 2011 (as amended, modified,
renewed, restated, replaced or supplemented prior to the date hereof, the
“Existing Credit Agreement”) among the Borrowers, the Guarantors, the several
banks and financial institutions identified therein and Bank of America, N.A.,
as Administrative Agent.

B. In connection with the Existing Credit Agreement, the Borrowers, the
Guarantors and the Administrative Agent entered into that certain Pledge
Agreement dated as of January 28, 2011 (as amended, modified, extended, renewed,
restated, replaced or supplemented prior to the date hereof, the “Existing
Pledge Agreement”).

C. The Borrowers, the Guarantors, the Lenders and the Administrative Agent have
entered into that certain Amended and Restated Credit Agreement dated as of the
date hereof (as amended, modified, extended, renewed, restated, replaced or
supplemented from time to time, the “Credit Agreement”), pursuant to which the
Existing Credit Agreement has been amended and restated and the obligations
under the Existing Credit Agreement have been continued.

D. In connection with the Credit Agreement, the Lenders and the Pledgors have
agreed to amend and restate (but not effect a novation of) the Existing Pledge
Agreement in accordance with the terms of this Pledge Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective loans and extensions of credit
thereunder, the Pledgors hereby agree with the Administrative Agent, for the
ratable benefit of the holders of the Secured Obligations, to amend and restate
the Existing Pledge Agreement in its entirety as follows:

1. Defined Terms. (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

(b) The following terms shall have the following meanings:

“Collateral”: the Pledged Stock and all Proceeds thereof.



--------------------------------------------------------------------------------

“Collateral Account”: any account established to hold money Proceeds, maintained
under the sole dominion and control of the Administrative Agent, subject to
withdrawal by the Administrative Agent for the account of the Lenders as
provided in Section 8(a) hereof.

“Issuers”: the collective reference to the companies identified on Schedule 1
hereto as the issuers of the Pledged Stock; individually, each an “Issuer.”

“Pledged Stock”: with respect to each Pledgor, (a) 100% of the issued and
outstanding Capital Stock of each Domestic Subsidiary that is not an
Unrestricted Subsidiary that is directly owned by such Pledgor and (b) 65% of
the issued and outstanding Capital Stock entitled to vote (within the meaning of
Treas. Reg. Section 1.956-2(c)(2)) and 100% of the issued and outstanding
Capital Stock not entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) of each Foreign Subsidiary that is directly owned by such
Pledgor, including without limitation the Capital Stock of the Subsidiaries
owned by such Pledgor as set forth on Schedule 1 hereto, in each case together
with the certificates (or other agreements or instruments), if any, representing
such Capital Stock, and all options and other rights, contractual or otherwise,
with respect thereto, including, but not limited to, the following:

(i) all Capital Stock representing a dividend thereon, or representing a
distribution or return of capital upon or in respect thereof, or resulting from
a stock split, revision, reclassification or other exchange therefor, and any
subscriptions, warrants, rights or options issued to the holder thereof, or
otherwise in respect thereof; and

(ii) in the event of any consolidation or merger involving the Issuer thereof
and in which such Issuer is not the surviving Person, all shares of each class
of the Capital Stock of the successor Person formed by or resulting from such
consolidation or merger, to the extent that such successor Person is a direct
Subsidiary of a Pledgor.

“Proceeds”: all “proceeds” as such term is defined in the Uniform Commercial
Code as in effect in the State of North Carolina on the date hereof.

“Secured Obligations”: without duplication, (i) all Obligations and (ii) all
costs and expenses incurred in connection with enforcement and collection of the
Obligations, including the Attorney Costs.

“Securities Act”: the Securities Act of 1933, as amended.

“Uniform Commercial Code” or “UCC”: the Uniform Commercial Code from time to
time in effect in the State of North Carolina.

(c) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Pledge Agreement shall refer to this Pledge Agreement as a
whole and not to any particular provision of this Pledge Agreement, and section
and paragraph references are to this Pledge Agreement unless otherwise
specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

2. Pledge; Grant of Security Interest. Each of the Pledgors hereby grants to the
Administrative Agent, for the benefit of the holders of the Secured Obligations,
a continuing security interest in, and a right to set off against, any and all
right, title and interest of such Pledgor in the Collateral, whether now owned
or hereafter acquired, as collateral security for the prompt and complete
payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Secured Obligations.

 

2



--------------------------------------------------------------------------------

Without limiting the generality of the foregoing, it is hereby specifically
understood and agreed that the Pledgor may from time to time hereafter deliver
additional Capital Stock to the Administrative Agent as collateral security for
the Secured Obligations. Upon delivery to the Administrative Agent, such
additional Capital Stock shall be deemed to be part of the Collateral and shall
be subject to the terms of this Pledge Agreement whether or not Schedule 1 is
amended to refer to such additional Capital Stock.

3. Stock Powers. Concurrently with the delivery to the Administrative Agent of
each certificate representing one or more shares of Pledged Stock, each of the
Pledgors shall deliver an undated stock power in substantially the form of
Schedule 2 hereto covering such certificate, duly executed in blank with, if the
Administrative Agent so requests, signature guaranteed.

4. Representations and Warranties. Each Pledgor represents and warrants that:

(a) The Pledged Stock constitutes (i) 100% of the issued and outstanding shares
of all classes of capital stock of each Domestic Subsidiary of the Borrowers
(other than Unrestricted Subsidiaries) and (ii) 65% (or such greater percentage
which would not result in material adverse tax consequences) of the issued and
outstanding capital stock entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and 100% of the issued and outstanding capital stock not
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) of
each Foreign Subsidiary of the Borrowers.

(b) All of the Pledged Stock has been duly and validly issued and are fully paid
and nonassessable.

(c) The Pledgor is the record and beneficial owner of, and has good and
marketable title to, the Pledged Stock of such Pledgor, free of any and all
Liens or options in favor of, or claims of, any other Person, except the
security interests created by this Pledge Agreement.

(d) Upon delivery to the Administrative Agent of any stock certificates
evidencing the Pledged Stock, the security interest created by this Pledge
Agreement will constitute a valid, perfected first priority security interest in
the Collateral, enforceable in accordance with its terms against all creditors
of the Pledgor and any Persons purporting to purchase any Collateral from the
Pledgor, except as affected by bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, general equitable principles (whether considered in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.

(e) Except as previously disclosed to the Administrative Agent, none of the
Pledged Stock consisting of partnership or limited liability company interests
(i) is dealt in or traded on a securities exchange or in a securities market,
(ii) by its terms expressly provides that it is a security governed by Article 8
of the UCC, (iii) is an investment company security, (iv) is held in a
securities account or (v) constitutes a “Security” (as such term is defined in
the UCC).

5. Covenants. Each Pledgor covenants and agrees with the Administrative Agent
and the Lenders that, from and after the date of this Pledge Agreement until the
Secured Obligations under the Credit Agreement have been satisfied in full and
the Commitments have been terminated:

(a) If the Pledgor shall, as a result of its ownership of the Pledged Stock,
become entitled to receive or shall receive any stock certificate (including,
without limitation, any

 

3



--------------------------------------------------------------------------------

certificate representing a stock dividend or a distribution in connection with
any reclassification, increase or reduction of capital or any certificate issued
in connection with any reorganization), option or rights, whether in addition
to, in substitution of, as a conversion of, or in exchange for any shares of the
Pledged Stock, or otherwise in respect thereof, the Pledgor shall accept the
same as the agent of the Administrative Agent and the Lenders, hold the same in
trust for the Administrative Agent and the Lenders and deliver the same
forthwith to the Administrative Agent in the exact form received, duly indorsed
by the Pledgor to the Administrative Agent, if required, together with an
undated stock power covering such certificate duly executed in blank by the
Pledgor and with, if the Administrative Agent so requests, signature guaranteed,
to be held by the Administrative Agent, subject to the terms hereof, as
additional collateral security for the Secured Obligations. Any sums paid to a
Pledgor upon or in respect of the Pledged Stock upon the liquidation or
dissolution of any Issuer shall be paid over to the Administrative Agent to be
held by it hereunder as additional collateral security for the Secured
Obligations, and in case any distribution of capital shall be made on or in
respect of the Pledged Stock or any property shall be distributed upon or with
respect to the Pledged Stock pursuant to the recapitalization or
reclassification of the capital of the Issuer or pursuant to the reorganization
thereof, the property so distributed shall be delivered to the Administrative
Agent to be held by it hereunder as additional collateral security for the
Secured Obligations. If any sums of money or property so paid or distributed in
respect of the Pledged Stock shall be received by the Pledgor, the Pledgor
shall, until such money or property is paid or delivered to the Administrative
Agent, hold such money or property in trust for the Lenders, segregated from
other funds of the Pledgor, as additional collateral security for the Secured
Obligations.

(b) Without the prior written consent of the Administrative Agent, the Pledgor
will not (i) vote to enable, or take any other action to permit, any Issuer to
issue any stock or other equity securities of any nature or to issue any other
securities convertible into or granting the right to purchase or exchange for
any stock or equity securities of any nature of any Issuer, (ii) sell, assign,
transfer, exchange, or otherwise dispose of, or grant any option with respect
to, the Collateral, (iii) create, incur or permit to exist any Lien or option in
favor of, or any claim of any Person with respect to, any of the Collateral, or
any interest therein, except for the security interests created by this Pledge
Agreement or (iv) enter into any agreement or undertaking restricting the right
or ability of the Pledgor or the Administrative Agent to sell, assign or
transfer any of the Collateral.

(c) The Pledgor shall maintain the security interests created by this Pledge
Agreement as first, perfected security interests and shall defend such security
interests against claims and demands of all Persons whomsoever. At any time and
from time to time, upon the written request of the Administrative Agent, and at
the sole expense of the Pledgor, the Pledgor will promptly and duly execute and
deliver such further instruments and documents and take such further actions as
the Administrative Agent may reasonably request for the purposes of obtaining or
preserving the full benefits of this Pledge Agreement and of the rights and
powers herein granted. If any amount payable under or in connection with any of
the Collateral shall be or become evidenced by any promissory note, other
instrument or chattel paper, such promissory note, instrument or chattel paper
shall be immediately delivered to the Administrative Agent, duly endorsed in a
manner satisfactory to the Administrative Agent, to be held as Collateral
pursuant to this Pledge Agreement.

(d) The Pledgor shall pay, and save the Administrative Agent and the Lenders
harmless from, any and all liabilities with respect to, or resulting from any
delay in paying, any and all stamp, excise, sales or other taxes which may be
payable or determined to be payable with respect to any of the Collateral or in
connection with any of the transactions contemplated by this Pledge Agreement,
except for any such liabilities which result from the gross negligence or
willful misconduct of the Administrative Agent.

(e) The Pledgor shall not, without executing and delivering, or causing to be
executed and delivered, to the Administrative Agent such agreements, documents
and instruments as the Administrative Agent may require, issue or acquire any
Capital Stock consisting of an interest in a partnership or a limited liability
company that (i) is dealt in or traded on a securities exchange or in a
securities market, (ii) by its terms expressly provides that it is a security
governed by Article 8 of the UCC, (iii) is an investment company security,
(iv) is held in a securities account or (v) constitutes a “Security (as such
term is defined in the UCC).

 

4



--------------------------------------------------------------------------------

6. Cash Dividends; Voting Rights. Unless an Event of Default has occurred and
the Administrative Agent has given notice to the Pledgors of the Administrative
Agent’s intent to exercise its corresponding rights pursuant to Section 7
hereof, the Pledgors shall be permitted to receive all cash dividends, to the
extent permitted in the Credit Agreement, in respect of the Pledged Stock and to
exercise all voting and corporate rights with respect to the Pledged Stock;
provided, however, that no vote shall be cast or corporate right exercised or
other action taken which, in the Administrative Agent’s reasonable judgment,
would impair the Collateral or which would be inconsistent with or result in any
violation of any provision of the Credit Agreement, this Pledge Agreement or any
other Credit Document.

7. Rights of the Lenders and the Administrative Agent. (a) All money Proceeds
received by the Administrative Agent hereunder shall be held by the
Administrative Agent for the benefit of the Lenders in a Collateral Account. All
Proceeds while held by the Administrative Agent in a Collateral Account (or by
the Pledgors in trust for the Administrative Agent and the Lenders) shall
continue to be held as collateral security for all the Secured Obligations and
shall not constitute payment thereof until applied as provided in Section 8(a)
hereof.

(b) At any time after an Event of Default has occurred and the Administrative
Agent has given notice to the Pledgors of its intent to exercise the following
rights to the Pledgors, (i) the Administrative Agent shall have the right to
receive any and all cash dividends paid in respect of the Pledged Stock and make
application thereof to the Secured Obligations in the order set forth is
Section 9.3 of the Credit Agreement, and (ii) all of the Pledged Stock shall be
registered in the name of the Administrative Agent or its nominee, and the
Administrative Agent or its nominee may thereafter exercise (A) all voting,
corporate and other rights pertaining to the Pledged Stock at any meeting of
shareholders of any Issuer or otherwise and (B) any and all rights of
conversion, exchange, subscription and any other rights, privileges or options
pertaining to the Pledged Stock as if it were the absolute owner thereof
(including, without limitation, the right to exchange at its discretion any and
all of the Pledged Stock upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate structure of any
Issuer, or upon the exercise by any Pledgor or the Administrative Agent of any
right, privilege or option pertaining to the Pledged Stock, and in connection
therewith, the right to deposit and deliver any and all of the Pledged Stock
with any committee, depositary, transfer agent, registrar or other designated
agency upon such terms and conditions as the Administrative Agent may
determine), all without liability except to account for property actually
received by it, but the Administrative Agent shall have no duty to the Pledgors
to exercise any such right, privilege or option and shall not be responsible for
any failure to do so or delay in so doing.

 

5



--------------------------------------------------------------------------------

8. Remedies. (a) At any time after an Event of Default has occurred, at the
Administrative Agent’s election, the Administrative Agent may apply all or any
part of Proceeds held in any Collateral Account in payment of the Secured
Obligations in the order set forth in Section 9.3 of the Credit Agreement.

(b) At any time after an Event of Default has occurred, the Administrative
Agent, on behalf of the Lenders, may exercise, in addition to all other rights
and remedies granted in this Pledge Agreement and in any other instrument or
agreement securing, evidencing or relating to the Secured Obligations, all
rights and remedies of a secured party under the Uniform Commercial Code.
Without limiting the generality of the foregoing, the Administrative Agent,
without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to below) to or upon the Pledgors or any other Person (all and each of which
demands, defenses, advertisements and notices are hereby waived), may in such
circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, assign, give an
option or options to purchase or otherwise dispose of and deliver the Collateral
or any part thereof (or contract to do any of the foregoing), in one or more
parcels at public or private sale or sales, in the over-the-counter market, at
any exchange, broker’s board or office of the Administrative Agent or any Lender
or elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk. The Administrative Agent or any Lender shall have
the right upon any such public sale or sales, and, to the extent permitted by
law, upon any such private sale or sales, to purchase the whole or any part of
the Collateral so sold, free of any right or equity of redemption in any
Pledgor, which right or equity of redemption is hereby waived and released. The
Administrative Agent shall apply any Proceeds from time to time held by it and
the net proceeds of any such collection, recovery, receipt, appropriation,
realization or sale, after deducting all reasonable costs and expenses of every
kind incurred in respect thereof or incidental to the care or safekeeping of any
of the Collateral or in any way relating to the Collateral or the rights of the
Administrative Agent and the Lenders hereunder, including, without limitation,
reasonable attorneys’ fees and disbursements of counsel to the Administrative
Agent, to the payment in whole or in part of the Secured Obligations, in the
order set forth in Section 9.3 of the Credit Agreement, and only after such
application and after the payment by the Administrative Agent of any other
amount required by any provision of law, need the Administrative Agent account
for the surplus, if any, to any Pledgor. To the extent permitted by applicable
law, each Pledgor waives all claims, damages and demands it may acquire against
the Administrative Agent or any Lender arising out of the exercise by them of
any rights hereunder. If any notice of a proposed sale or other disposition of
Collateral shall be required by law, such notice shall be deemed reasonable and
proper if given at least twenty (20) days before such sale or other disposition.
The Pledgors shall remain liable for any deficiency if the proceeds of any sale
or other disposition of Collateral are insufficient to pay the Secured
Obligations and the reasonable fees and disbursements of any attorneys employed
by the Administrative Agent or any Lender to collect such deficiency.

9. Registration Rights; Private Sales. (a) If the Administrative Agent shall
determine to exercise its right to sell any or all of the Pledged Stock pursuant
to Section 8 hereof, and if in the opinion of the Administrative Agent it is
necessary or advisable to have the Pledged Stock, or that portion thereof to be
sold, registered under the provisions of the Securities Act, the Pledgors will
cause the Issuer thereof to (i) execute and deliver, and cause the directors and
officers of such Issuer to execute and deliver, all such instruments and
documents, and do or cause to be done all such other acts as may be, in the
opinion of the Administrative Agent, necessary or advisable to register the
Pledged Stock, or that portion thereof to be sold, under the provisions of the
Securities Act, (ii) to use its best efforts to cause the registration statement
relating thereto to become effective and to remain effective for a period of one
year from the date of the first public offering of the Pledged Stock, or that
portion thereof to be sold, and (iii) to make all amendments thereto and/or to
the related prospectus which, in the opinion of the Administrative Agent, are
necessary or advisable, all in conformity with the requirements of the
Securities Act and the rules and regulations of the SEC applicable thereto. Each
Pledgor acknowledges and agrees to cause such Issuer to comply with the
provisions of the securities or “Blue Sky” laws of any and all jurisdiction
which the Administrative Agent shall designate and to make available to its
security holders, as soon as practicable, an earnings statement (which need not
be audited) which will satisfy the provisions of Section 11(a) of the Securities
Act.

 

6



--------------------------------------------------------------------------------

(b) Each Pledgor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Stock, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obligated to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Each
Pledgor agrees that any such private sale may result in prices and other terms
less favorable than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner. The Administrative Agent shall be
under no obligation to delay a sale of any of the Pledged Stock for the period
of time necessary to permit the Issuer thereof to register such securities for
public sale under the Securities Act, or under applicable state securities laws,
even if such Issuer agrees to do so.

(c) Each Pledgor further agrees to use its commercially reasonable efforts to do
or cause to be done all such other acts as may be necessary to make such sale or
sales of all or any portion of the Pledged Stock pursuant to Sections 8 and 9(a)
valid and binding and in compliance with any and all other applicable
Requirements of Law. Each Pledgor further agrees that a breach of any of the
covenants contained in Sections 8 and 9(a) will cause irreparable injury to the
Administrative Agent and the Lenders, that the Administrative Agent and the
Lenders have no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained in Sections 8 and 9(a) shall
be specifically enforceable against such Pledgor, and such Pledgor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred.

10. Irrevocable Authorization and Instruction to Issuer. Each Pledgor hereby
authorizes and instructs each Issuer to comply with any instruction received by
it from the Administrative Agent in writing that (a) states that an Event of
Default has occurred and (b) is otherwise in accordance with the terms of this
Pledge Agreement, without any other or further instructions from such Pledgor,
and such Pledgor agrees that each Issuer shall be fully protected by the
Pledgors in so complying.

11. Administrative Agent’s Appointment as Attorney-in-Fact. (a) Each Pledgor
hereby irrevocably constitutes and appoints the Administrative Agent and any
officer or agent of the Administrative Agent, with full power of substitution,
as its true and lawful attorney-in-fact with fully irrevocable power and
authority in the place and stead of such Pledgor and in the name of such Pledgor
or in the Administrative Agent’s own name, from time to time in the
Administrative Agent’s discretion, for the purpose of carrying out the terms of
this Pledge Agreement, to take any and all appropriate action and to execute any
and all documents and instruments which may be necessary or desirable to
accomplish the purposes of this Pledge Agreement, including, without limitation,
any financing statements, endorsements, assignments or other instruments of
transfer.

(b) Each Pledgor hereby ratifies all that said attorneys shall lawfully do or
cause to be done pursuant to the power of attorney granted in Section 11(a)
hereof. All powers, authorizations and agencies contained in this Pledge
Agreement are coupled with an interest and are irrevocable until the Secured
Obligations have been satisfied in full and the Commitments have been
terminated.

12. Duty of Administrative Agent. The Administrative Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the Uniform Commercial Code or
otherwise, shall be to deal with it in the same manner as the Administrative
Agent deals with similar securities and property for its own account, except
that the Administrative Agent shall have no obligation to invest funds held in
any Collateral Account and may hold the same as demand deposits. Neither the
Administrative Agent, any Lender nor any of their respective directors,
officers, employees or agents shall be liable for failure to demand, collect or
realize

 

7



--------------------------------------------------------------------------------

upon any of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Pledgor or any other Person or to take any other action whatsoever with
regard to the Collateral or any part thereof.

13. Authorization of Financing Statements. Pursuant to Section 9-708 of the
Uniform Commercial Code, each Pledgor authorizes the Administrative Agent to
prepare and file financing statements with respect to the Collateral in such
form and in such filing offices as the Administrative Agent reasonably
determines appropriate to perfect the security interests of the Administrative
Agent under this Pledge Agreement. Such financing statements may describe the
collateral in the same manner as described herein or may contain an indication
or description of collateral that describes such property in any other manner as
the Administrative Agent may determine is necessary or advisable to ensure the
perfection of the security interest in the collateral granted to the
Administrative Agent in connection herewith.

14. Authority of Administrative Agent. Each Pledgor acknowledges that the rights
and responsibilities of the Administrative Agent under this Pledge Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Pledge Agreement shall, as between the Administrative Agent and the
Lenders, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Administrative Agent and such Pledgor, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Lenders with full and valid
authority so to act or refrain from acting, and neither any Pledgor nor any
Issuer shall be under any obligation, or entitlement, to make any inquiry
respecting such authority.

15. Notices. All notices shall be given or made in accordance with Section 11.1
of the Credit Agreement.

16. Severability. Any provision of this Pledge Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

17. Amendments in Writing; No Waiver; Cumulative Remedies. (a) None of the terms
or provisions of this Pledge Agreement may be waived, amended, supplemented or
otherwise modified except by a written instrument executed by the Pledgors and
the Administrative Agent, provided that any provision of this Pledge Agreement
may be waived by the Administrative Agent and the Lenders in a letter or
agreement executed by the Administrative Agent or by facsimile transmission from
the Administrative Agent.

(b) Neither the Administrative Agent nor any Lender shall by any act (except by
a written instrument pursuant to Section 17(a) hereof), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default or in any breach of any of
the terms and conditions hereof. No failure to exercise, nor any delay in
exercising on the part of the Administrative Agent or any Lender, any right,
power or privilege hereunder shall operate as a waiver thereof. No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. A waiver by the Administrative Agent or any Lender of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Administrative Agent or such Lender would otherwise
have on any future occasion.

 

8



--------------------------------------------------------------------------------

(c) The rights and remedies herein provided are cumulative, may be exercised
singly or concurrently and are not exclusive of any other rights or remedies
provided by law.

18. Section Headings. The section headings used in this Pledge Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

19. Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of the Pledgors and shall inure to the benefit of the Administrative
Agent and the Lenders and their successors and assigns, provided that the
Pledgors may not assign any of their rights or obligations under this Pledge
Agreement without the prior written consent of the Administrative Agent and any
such purported assignment without such prior written consent shall be null and
void.

20. Term of Agreement. This Agreement and the security interests granted
hereunder shall remain in full force and effect until the Secured Obligations
under the Credit Agreement have been satisfied in full and the Commitments have
been terminated, at which time the Administrative Agent shall release and
terminate the security interests granted to it hereunder. Upon such release and
termination, (a) the Pledgors shall be entitled to the return, at the Pledgors’
expense, of any and all funds in the Collateral Account and such of the
Collateral held by the Administrative Agent as shall not have been sold or
otherwise applied pursuant to the terms hereof and (b) the Administrative Agent
shall, at the Pledgors’ expense, execute and deliver to the Borrowers such UCC
termination statements and other documents as the Borrower shall reasonably
request to evidence such release and termination.

21. Joint and Several Obligations of Pledgors.

(a) Each of the Pledgors is accepting joint and several liability hereunder in
consideration of the financial accommodation to be provided by the holders of
the Secured Obligations, for the mutual benefit, directly and indirectly, of
each of the Pledgors and in consideration of the undertaking of each of the
Pledgors to accept joint and several liability for the obligations of each of
them.

(b) Each of the Pledgors jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Pledgors with respect to the payment and
performance of all of the Secured Obligations arising under this Pledge
Agreement, the other Credit Documents and any other documents relating to the
Secured Obligations, it being the intention of the parties hereto that all the
Secured Obligations shall be the joint and several obligations of each of the
Pledgors without preferences or distinction among them.

(c) Notwithstanding an provision to the contrary contained herein, in any other
of the Credit Documents or in any other documents relating to the Secured
Oblations the obligations of each Guarantor under the Credit Agreement and the
other Credit Documents shall be limited to an aggregate amount equal to the
largest amount that would not render such obligations subject to avoidance under
Section 548 of the Bankruptcy Code or any comparable provisions of any
applicable state law.

22. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NORTH CAROLINA.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Pledge Agreement to be duly
executed and delivered as of the date first above written.

 

  PLEDGORS:  

CHARLOTTE MOTOR SPEEDWAY, LLC,

a North Carolina limited liability company

  By:  

/s/ William R. Brooks

  Name:  

William R. Brooks

  Title:  

Executive Vice President

 

SPEEDWAY MOTORSPORTS, INC.,

a Delaware corporation

  By:  

/s/ William R. Brooks

  Name:  

William R. Brooks

  Title:  

Vice Chairman and CFO

 

SPEEDWAY PROPERTIES COMPANY, LLC,

a Delaware limited liability company

  By:  

/s/ William R. Brooks

  Name:  

William R. Brooks

  Title:  

President

 

SMISC HOLDINGS, INC.,

a North Carolina corporation

  By:  

/s/ William R. Brooks

  Name:  

William R. Brooks

  Title:  

Executive Vice President



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:   BANK OF AMERICA, N.A.,   as Administrative Agent   By:  

/s/ Brenda J. Manduk

  Name:  

Brenda J. Manduk

  Title:  

Assistant Vice President



--------------------------------------------------------------------------------

Schedule 1

Description of Pledged Stock

 

Pledgor

  

Issuer

   Cert. No.      No. of
Shares  

Speedway Motorsports, Inc.

   Atlanta Motor Speedway, LLC      N/A         N/A   

Speedway Motorsports, Inc.

   Bristol Motor Speedway, LLC      N/A         N/A   

Speedway Motorsports, Inc.

   Charlotte Motor Speedway, LLC      N/A         N/A   

Speedway Motorsports, Inc.

   New Hampshire Motor Speedway, Inc.      9         322   

Speedway Motorsports, Inc.

   Texas Motor Speedway, Inc.      1         1,000   

Speedway Motorsports, Inc.

   SMISC Holdings, Inc.      2         1,000   

Speedway Motorsports, Inc.

   Speedway Sonoma, LLC      N/A         N/A   

Speedway Motorsports, Inc.

   Kentucky Raceway, LLC      N/A         N/A   

Speedway Motorsports, Inc.

   Speedway TBA, LLC      N/A         N/A   

Speedway Motorsports, Inc.

   Nevada Speedway, LLC      N/A         N/A   

Speedway Motorsports, Inc.

   Speedway Funding, LLC      N/A         N/A   

Charlotte Motor Speedway, LLC

   INEX Corporation      1         5,000   

Charlotte Motor Speedway, LLC

   U.S. Legend Cars International, Inc.      5         5,000   

Speedway Properties Company, LLC

   Speedway Media, LLC      N/A         N/A   

SMISC Holdings, Inc.

   TSI Management Company, LLC      N/A         N/A   

Speedway Motorsports, Inc.

   Speedway Properties Company, LLC      N/A         N/A   

Speedway Motorsports, Inc.

   SMI Systems, LLC      N/A         N/A   

SMISC Holdings, Inc.

   SMI Trackside, LLC      N/A         N/A   



--------------------------------------------------------------------------------

SCHEDULE 2

Form of Irrevocable Stock Power

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to the
following shares of capital stock of                             , a
             corporation:

 

Certificate No.

  

No. of Shares

        

and irrevocably appoints

its agent and attorney-in-fact to transfer all or any part of such capital stock
and to take all necessary and appropriate action to effect any such transfer.
The agent and attorney-in-fact may substitute and appoint one or more persons to
act for him.

 

Date:    

 

  ,     a                               corporation       By:  

 

      Name:         Title:    

 

Witnessed by:       [Signature Guaranteed:]  

 

       

 

       